Name: Commission Regulation (EC) No 179/2001 of 29 January 2001 determining the aid referred to in Council Regulation (EC) No 1255/1999 for the private storage of butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  economic policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R0179Commission Regulation (EC) No 179/2001 of 29 January 2001 determining the aid referred to in Council Regulation (EC) No 1255/1999 for the private storage of butter and cream Official Journal L 027 , 30/01/2001 P. 0014 - 0014Commission Regulation (EC) No 179/2001of 29 January 2001determining the aid referred to in Council Regulation (EC) No 1255/1999 for the private storage of butter and creamTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 10 thereof,Whereas:(1) Article 34(2) of Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream(3), as last amended by Regulation (EC) No 2099/2000(4), stipulates that, without prejudice to Article 38 of that Regulation, the amount of the aid referred to in Article 6(3) of Regulation (EC) No 1255/1999 for private storage is to be fixed each year.(2) Article 29 of Regulation (EC) No 2771/1999 stipulates that entry into store must take place only between 15 March and 15 August of the same year. It is therefore necessary to determine the components of that aid before entry into store for 2001 starts.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The aid referred to in Article 6(3) of Regulation (EC) No 1255/1999 shall be calculated per tonne of butter or butter equivalent for contracts concluded in 2001 on the following basis:(a) EUR 24 for the fixed costs,(b) EUR 0,35 for the costs of cold storage of each day of contractual storage, and(c) an amount per day of contractual storage, calculated on the basis of 91 % of the intervention price for butter in force on the day the contractual storage begins and on the basis of an annual interest rate of 4,5 %.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 333, 24.12.1999, p. 11.(4) OJ L 249, 4.10.2000, p. 20.